Memorandum: Family Court properly granted the application of petitioner seeking the temporary removal of respondent’s newborn child pursuant to Family Court Act § 1022 (a). The record, including the evidence establishing prior neglect adjudications involving the child’s four siblings, supports the court’s determination that temporary removal is necessary to avoid imminent risk to the child’s life or health (see § 1022 [a] [iii]; Matter of Toni G., 8 AD3d 379, 380 [2004]). Present— Smith, J.P., Centra, Fahey, Peradotto and Green, JJ.